FILED
                              NOT FOR PUBLICATION                            JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ESWIN OSIEL MALDONADO; VILMA                     No. 07-74893
NINETH LOPEZ, a.k.a. Vilma Ninette
Lopez; MARLENY CONCEPCION                        Agency Nos. A073-406-964
MALDONADO, a.k.a. Marleny                                    A072-404-141
Conception Maldonado,                                        A075-758-639

               Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Eswin Osiel Maldonado, and his family, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying their applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1 (1992), we deny the

petition for review.

      Petitioners contend they suffered past persecution and have a well-founded

fear of future persecution on account of their imputed political opinion and

membership in the particular social group of their family. Substantial evidence

supports the agency’s denial of asylum because petitioners failed to establish that

either the murder of their grandfather by unknown assailants for unknown reasons,

or the two anonymous letters threatening the family for unknown reasons

demonstrated a nexus to a protected ground. See id. at 483-84. Because

petitioners failed to establish past persecution on account of a protected ground,

their humanitarian asylum claims also fail. See 8 C.F.R. § 1208.13(b)(1)(iii).

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because petitioners failed to demonstrate that it is more likely than not they will be


                                           2                                     07-74893
tortured by or with the acquiescent of government officials if returned to

Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3                                  07-74893